                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


RONALD LEE MILLER,
                                                    Criminal Case No. 16-20222-1
             Petitioner,
                                                    SENIOR U.S. DISTRICT JUDGE
v.                                                  ARTHUR J. TARNOW

UNITED STATES OF AMERICA,                           U.S. MAGISTRATE JUDGE
                                                    R. STEVEN WHALEN
             Respondent.


                                       /


 ORDER GRANTING PETITIONER’S MOTION FOR RELEASE FROM CUSTODY [374]

      On March 23, 2020, the family of Petitioner Ronald Lee Miller asked the

Court to release Miller from his incarceration in Federal Correctional Institution

(“FCI”) Butner due to his age and chronic health conditions, which put him at a

higher risk falling severely ill from COVID-19. (ECF No. 371). On March 24, 2020,

the Court appointed the Federal Community Defender to represent Miller and

ordered both parties to file concurrent responsive briefs. (ECF No. 372). The

Petitioner and the Government filed their respective briefs on March 31, 2020. (ECF

No. 373 & 374). On April 3, 2020, both parties filed supplemental briefs and

exhibits. (ECF Nos. 378, 379, 380, 381, 382). For the reasons stated below, the Court

GRANTS Petitioner’s motion.
                                     Page 1 of 11
                                  FACTUAL BACKGROUND

      On July 12, 2017, Miller pled guilty to violating 21 U.S.C. § 846, 841(a)(1)

and (b)(1)(B) (Conspiracy to Distribute and to Possess With Intent to Distribute

Heroin) and 18 U.S.C. § 922(g)(1) (Felon in Possession of a Firearm). (ECF No.

337, PageID. 1755). On January 31, 2018, the Court sentenced Miller to six years of

incarceration followed by four years of supervised release. (Id. at 1756-57).

Additionally, the Court recommended that the Bureau of Prisons (“BOP”)

immediately medically evaluate Miller upon imprisonment due to his history of

serious medical conditions. (Id. at 1756).

      Miller’s medical records show that he has a history of: Coronary Artery

Disease, Chronic Obstructive Pulmonary Disease (“COPD”), Hypertension,

Hepatitis C, Liver Cancer, Heart Disease, and Cirrhosis of the liver. (ECF No. 379,

PageID. 2198, 2200, 2203; ECF No. 384-1, PageID. 2439). His medications to treat

most of his conditions have been continually renewed throughout his incarceration.

(ECF No. 379, PageID. 2205, 2236, 2295). As of March 26, 2020, Miller has 14

active prescriptions for treatment, including an inhaler that he is told to use as needed

to prevent or relieve asthma attacks caused by his COPD. (Id. at 2237, 2295).

      Due to his ailments, Miller, in conjunction with his family, sought

compassionate release from the BOP through both administrative remedies and

petitions to Michigan’s U.S. Senator Debbie Stabenow. A letter on October 4, 2018

                                      Page 2 of 11
from FCI Butner’s Warden to Senator Stabenow reveals that “Miller’s case was

reviewed in accordance with Bureau of Prisons Statement 5050.48, Compassionate

Release, Elderly Inmates with Medical Conditions, and determined he does not meet

the criteria for consideration of Compassionate Release.” (ECF No. 380, PageID.

2297). His denial was based on a medical review of Miller’s case that showed

“normal liver function with no diagnosis of cancer [and] no detection of Hepatitis

C.” (Id.). Miller appealed his compassionate release denial on December 29, 2018,

stating that he was diagnosed with Hepatitis C and Cirrhosis prior to incarceration

and is currently receiving medication for both diseases. (Id. at 2298). Miller’s appeal

was rejected on February 5, 2019 for two reasons: failing to raise a sensitive issue

and failing to first file a BP-9 request. (Id. at 2301). Miller then appealed this

rejection on February 25, 2019 and March 10, 2019, claiming that he had already

filed a BP-9 form that the Warden responded to in October of 2018. (Id. at 2302;

ECF No. 383-1, PageID. 2423-24). This appeal was rejected on March 13, 2019, for

failing to attempt an informal resolution. (ECF No. 380, PageID 2301). On March

15, 2019, Miller filed an “Attempt at Informal Resolution” form, yet again seeking

review of his compassionate release request and treatment for his Cirrhosis. (ECF

No. 383-3, PageID. 2426-27). Miller’s release request was again denied on June 4,

2019, because the Warden found that his condition remained stable. (ECF No. 383-

4, PageID. 2428).

                                     Page 3 of 11
      Miller is now seeking release through either home confinement under 18

U.S.C. § 3624(c)(2) or compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

However, since this Court and others have recognized that the authority to place a

prisoner in home confinement is given to the BOP, through Attorney General

delegation, the Court will solely analyze Miller’s eligibility for compassionate

release. See United States v. Doshi, No. 13-CR-20349, 2020 WL 1527186, at *1

(E.D. Mich. Mar. 31, 2020); see also United States v. Cantu, No. 1:05-CR-458-1,

2019 WL 2498923, at *2 (S.D. Tex. June 17, 2019) (“The First Step Act grants only

the Attorney General, and by delegation the BOP, authority to grant release to home

confinement under the Family Reunification Program.”); see also United States v.

Moore, No. 2:93-CR-310-ID, 2009 WL 2970464, at *2 (M.D. Ala. Sept. 11, 2009)

(“As a general matter, it is plain from the statute that the Attorney General is charged

with administration of this pilot program, and the Court is not inclined to interfere

with his authority in that regard.”).

                                           ANALYSIS

The compassionate release statute states the following in relevant part.

      (A) the court, upon motion of the Director of the Bureau of Prisons, or
          upon motion of the defendant after the defendant has fully
          exhausted all administrative rights to appeal a failure of the Bureau
          of Prisons to bring a motion on the defendant's behalf or the lapse
          of 30 days from the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier, may reduce the term of
          imprisonment (and may impose a term of probation or supervised
          release with or without conditions that does not exceed the
                                        Page 4 of 11
             unserved portion of the original term of imprisonment), after
             considering the factors set forth in section 3553(a) to the extent that
             they are applicable, if it finds that—

             (i)   extraordinary and compelling reasons warrant such a
                   reduction.

18 U.S.C.A. § 3582.

The Court will discuss both elements—exhaustion of administrative remedies

and extraordinary and compelling reasons for release—in turn.

        I.     Exhaustion of Administrative Remedies

      Miller has properly exhausted all of his administrative remedies. The record

shows that Miller sought compassionate release due to his medical conditions in the

fall of 2018 and his request was denied. Miller then appealed the denial twice, and

twice his appeals were rejected.

      Despite this, the Government argues that Miller’s exhaustion should not be

honored, because he did not specify requesting release due to the COVID-19

outbreak. The Court finds this argument to be unfounded. Miller, then and now,

seeks release due to his myriad of serious health conditions. C.f. United States v.

Brummett, No. 6: 07-103-DCR, 2020 WL 1492763, at *1 (E.D. Ky. Mar. 27, 2020)

(denying compassionate release when the petitioner failed to specify his grounds for

release when requested to warden). The COVID-19 pandemic merely accentuates

his meritorious claims for release. In the alternative, the Court may waive the

exhaustion requirement if a recognized exception applies. United States of America,
                                        Page 5 of 11
v. Wilson Perez, No. 17 CR. 513-3 (AT), 2020 WL 1546422, at *2–3 (S.D.N.Y. Apr.

1, 2020); Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019) (“Even where

exhaustion is seemingly mandated by statute . . . the requirement is not absolute.”).

      These exceptions include waiver of exhaustion “where it would be futile,

either because agency decisionmakers are biased or because the agency has already

determined the issue” and “where pursuing agency review would subject plaintiffs

to undue prejudice.” Washington, 925 F.3d 118. Both exceptions apply here. First,

Miller has already petitioned the BOP once and appealed its denial twice, stating

that Miller’s conditions are stable and do not warrant release. The BOP’s stance on

Miller’s case is clear. Requiring him to submit yet another petition to merely indicate

his heightened vulnerability due to COVID-19 would be futile. See United States of

America v. Teresa Ann Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL 1536155,

at *1 (E.D. Wash. Mar. 31, 2020) (finding the same).

      Second, such a delay would unduly prejudice Miller. COVID-19 is spreading

at rapid and unprecedented rates. In North Carolina, where Miller is incarcerated,

the number infected has grown from 763 on March 27th to 3,651 on April 9th—

quadrupling in less than two weeks. N.C. Exec. Order No. 121 (Mar. 27, 2020),

https://files.nc.gov/governor/documents/files/EO121-Stay-at-Home-Order-3.pdf;

COVI-19 North Carolina Dashboard, NORTH CAROLINA DEPARTMENT OF HEALTH

AND        HUMAN         SERVICES,         https://www.ncdhhs.gov/divisions/public-

                                     Page 6 of 11
health/covid19/covid-19-nc-case-count (last visited Apr. 9, 2020). Moreover, FCI

Butner’s cases have grown from 9 to 39 in six days. CBS-17 Digital Desk, 9 inmates,

staff    member      test   positive    for   COVID-19     at   NC    federal   prison,

https://www.cbs17.com/community/health/coronavirus/9-inmates-staff-member-

test-positive-for-covid-19-at-nc-federal-prison/ (last visited Apr. 7, 2020); COVID-

19 Cases, FEDERAL BUREAU         OF    PRISONS, https://www.bop.gov/coronavirus/ (last

visited Apr. 7, 2020). Time is not on Miller’s side. It is paramount to his safety to

decide this issue promptly. Therefore, his request for release is properly before the

Court.

         II.   Extraordinary and Compelling Reasons for Release

         In order to determine if extraordinary and compelling reasons exist to release

Miller, the Court must determine if a sentence reduction is “consistent with

applicable policy statements issued by the [United States] Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A). The applicable policy statement recites the following:

                1. Extraordinary and Compelling Reasons.--Provided the defendant
         meets the requirements of subdivision (2), extraordinary and compelling
         reasons exist under any of the circumstances set forth below:
                (A) Medical Condition of the Defendant.--
                (i) The defendant is suffering from a terminal illness (i.e., a serious
         and advanced illness with an end of life trajectory). A specific prognosis of
         life expectancy (i.e., a probability of death within a specific time period) is
         not required. Examples include metastatic solid-tumor cancer, amyotrophic
         lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
                (ii) The defendant is--
                       (I) suffering from a serious physical or medical condition,

                                         Page 7 of 11
                 (II) suffering from a serious functional or cognitive
                 impairment, or
                 (III) experiencing deteriorating physical or mental health
                 because of the aging process, that substantially diminishes the
                 ability of the defendant to provide self-care within the
                 environment of a correctional facility and from which he or she
                 is not expected to recover
                 [. . .]
           (D) Other Reasons.--As determined by the Director of the Bureau of
           Prisons, there exists in the defendant's case an extraordinary and
           compelling reason other than, or in combination with, the reasons
           described in subdivisions (A) through (C).
U.S.S.G. 1B1.13

        Here, Miller has presented “Other Reasons” in combination with his serious

medical conditions, to warrant compassionate release. While the COVID-19

pandemic is devastating in every region it invades, prison populations are subject to

heightened vulnerability. See, e.g., Danielle Ivory, “We Are Not a Hospital”: A

Prison    Braces    for    the   Coronavirus,    N.Y. TIMES     (March    17,   2020),

https://www.nytimes.com/2020/03/17/us/coronavirus-prisons-jails.html            (citing

densely populated living conditions, shortage of masks, soap, and hand sanitizer, and

the inability to routinely disinfect surfaces and maintain safe distances between

inmates and guards as reasons prisoners are at increased risk of infection); See, e.g.,

Courtney Bublé, Federal Prisons Pose ‘Imminent Danger’ in Spreading COVID-19,

Union       Says,         GOVERNMENT        EXECUTIVE       (April       6,     2020),

https://www.govexec.com/oversight/2020/04/federal-prisons-pose-imminent-

danger-spreading-covid-19-union-says/164390/ (detailing a prison workers’ union

                                       Page 8 of 11
complaint to OSHA complaining of “imminent danger” due to the BOP’s failure to

follow national safety guidelines). To date, at least 42 inmates at FCI Butner have

tested positive for COVID-19—the most of any federal prison. COVID-19 Cases,

FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited Apr.

9, 2020).

      Furthermore, the persuasive precedent for granting compassionate release

under the current circumstances is overwhelming. United States v Andre Williams,

Case No. 04-cr-95/MCR, at *7 (N.D. Fla. April 1, 2020) (“[A]n outbreak of COVID-

19 in Williams’ facility would likely have fatal consequences for him. Based on

these facts, the Court finds that Williams’ deterioration in physical health is

sufficiently serious to satisfy the medical criteria for a reduction in sentence.”);

United States v. Teresa Ann Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL

1536155, at *3 (E.D. Wash. Mar. 31, 2020) (“Defendant is the most susceptible to

the devastating effects of COVID-19. She is in the most susceptible age category

(over 60 years of age) and her COPD and emphysema make her particularly

vulnerable. 18 U.S.C. § 3582(c)(1)(A)(i) compassionate release granted.”); United

States v. Campagna, No. 16 Cr. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y.

Mar. 27, 2020) (“Defendant’s compromised immune system, taken in concert with

the COVID-19 public health crisis, constitutes an extraordinary and compelling

reason to modify to Defendant’s sentence on the grounds that he is suffering from a

                                    Page 9 of 11
serious medical condition that substantially diminishes his ability to provide self-

care within the environment of the RCC.”); United States v. Muniz, No. 4:09-CR-

0199-1, 2020 WL 1540325 (S.D. Tex. Mar. 30, 2020), at *2 (“Because Defendant is

at high-risk for severe illness from COVID-19 and because inmates in detention

facilities are particularly vulnerable to infection, the Court finds that Defendant has

demonstrated an extraordinary and compelling reason for compassionate release.”).

      Miller squarely fits the definition of an individual who has a higher risk of

falling severely ill from COVID-19. The Center for Disease Control (“CDC”) states

that individuals who are 65 and older have a higher risk of severe illness. Groups at

Higher Risk for Severe Illness, CENTERS FOR DISEASE CONTROL AND PREVENTION,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-

higher-risk.html (last visited Apr. 7, 2020). Miller is 69. The CDC also states that

individuals with underlying medical conditions, such as a chronic lung disease, a

serious heart condition, and liver disease, have a higher risk of severe illness. Id.

Miller suffers from all three. Continuing Miller’s incarceration under the current

circumstances could be a lethal decision. Therefore, the Court finds that

extraordinary and compelling reasons exist for his immediate compassionate release.

                                       CONCLUSION

      IT IS ORDERED that Petitioner’s Motion for Compassionate Release from

Custody [374] is GRANTED.

                                     Page 10 of 11
      IT IS FURTHER ORDERED that Miller be immediately placed in a 14-day

quarantine before his release from FCI Butner, in accordance with Attorney General

Barr’s directive to the BOP.

      SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: April 9, 2020                 Senior United States District Judge




                                   Page 11 of 11
